             Case 4:19-cv-00252-JM Document 20 Filed 09/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


BANK OF THE WEST                                                                     PLAINTIFF

vs.                                Case No.: 4:19-cv-252 - JM

ACCURATE BORING COMPANY; et al.                                                  DEFENDANTS

                                   CONSENT JUDGMENT

       Now comes before the Court for consideration Plaintiff’s Verified Complaint for Replevin

and for Money Damages against Accurate Boring Company and David H. Thornton, and the

parties having submitted the matter to the Court as a consent judgment in all respects, the Court

does find that Plaintiff Bank of the West is entitled to judgment on all Counts of the Complaint.

       IT IS THEREFORE CONSIDERED, ORDERED, ADJUDGED AND DECREED AS

FOLLOWS:

       (a)      That Bank of the West is awarded judgment against Accurate Boring Company and

David H. Thornton, jointly and severally, in the amount of Three Hundred Eighty-Five Thousand

One Hundred Thirty-Six and 86/100 Dollars ($385,136.86), less payments, if any, that have been

made to the Plaintiff thus far in the amount of $49,000.00, for a total Final Judgment of

$336,136.86, plus post-judgment interest on all such amounts at the statutory rate until paid;

       (b)      That Bank of the West is entitled to the immediate possession of (i) the Yanmar

ViO55 Mini-Excavator Serial Number 60813; (ii) the Ditch Witch JT9 Directional Drill Serial

Number CMWJT9XXLG0000323; (iii) the Ditch Witch 3020AT Directional Drill Serial Number

CMWJ30ATHB0000298; and (iv) the Ditch Witch FM13 Mixing System Serial Number

DWPFM13CJ0000508, w/TK RECON4 TRACKER: 8389526, TD RECON DISPLAY: 8406477,

T153 BEACON: 8409701, TK RECON1 TRACKER: 8395316, TD RECON1 DISPLAY:
             Case 4:19-cv-00252-JM Document 20 Filed 09/23/20 Page 2 of 3




8406478, 17T1 BEACON: 8408929 (collectively, the “Equipment”) to the extent same has not

been previously sold by agreement of the parties;

       (c)      That Defendants or any persons in possession on behalf of Defendants are

ORDERED to deliver the Equipment to Bank of the West within five (5) days of the entry of this

Consent Judgment;

       (d)      That should Defendants or any person in possession of the Equipment fail or refuse

to deliver the Equipment to Bank of the West within five (5) days following the entry of this

Consent Judgment, the United States Marshall Service shall pick up and deliver the Equipment to

Bank of the West;

       (e)      That Bank of the West may file a motion for attorneys’ fees pursuant to Rule

54(d)(2) no later than 14 days after the entry of this Consent Judgment; and

       (f)      That all writs allowed by law for the collection of the judgments awarded herein

shall issue hereon without further application to this Court.

       IT IS SO ORDERED this 23rd day of September, 2020.



                                                      ____________________________________
                                                      HONORABLE JAMES MOODY, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
           Case 4:19-cv-00252-JM Document 20 Filed 09/23/20 Page 3 of 3




APPROVED AS TO FORM AND CONTENT:

Grant E. Fortson
Ark. Bar No. 92148
Attorney for Bank of the West
LAX, VAUGHAN, FORTSON,
  ROWE & THREET, P.A.
11300 Cantrell Road, Suite 201
Little Rock, Arkansas 72212
Telephone: (501) 376-6565
E-mail: gfortson@laxvaughan.com

Attorneys for Plaintiff


Wm. David Duke
Ark. Bar No. 79056
Attorney for Accurate Boring Company
and David H. Thornton
GILL RAGON OWEN, P.A.
425 West Capitol, Suite 3800
Little Rock, Arkansas 72201
Telephone: (501) 376-3800
E-mail: duke@gill-law.com

Attorneys for Defendants




                                        3
